Title: To James Madison from Thomas Appleton, 7 December 1802
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 7th. December 1802
					
					I have now the honor of inclosing you several letters I have been Requested to forward.
					A few days since arrived here four american seamen who were Captured in the brig Franklin and carried into Tripoli.  After having provided them with necessary cloathing, they have been embarked on board the Brig Syren, and Schooner little Robert, both bound for Philadelphia.  The number of Tripoline corsairs now out, and possibly even beyond the mouth of the Streights, added to the little fear, which most of the Captains of our merchant-Ships seem impressed with, are circumstances I Confess, which have much increased my apprehensions for their safety.
					The inclosed Copy of a letter I lately received from Mr. Eaton at Tunis, will sufficiently shew the new dangers to which our Commerce is now exposed.  On the third of November Como. Morris left these roads in the Constitution with Mr. Cathcart on board, bound for Malta and off Tripoli.  By a vessel which arrived last evening from Alexandria it seems (for hitherto I have but a very Confused account) that the british either from having discovered a Conspiration of the Turks, or from an open attack, I cannot yet learn, but that they had driven the latter totally from Alexandria, Damietta &c. &c.  The brig for Philadelphia being to depart within an hour will prevent my giving you any of the particulars of this important event.  I have received and forwarded the Consular Commissions for Mr. J. Barnes of Sicily, Mr. Pulis of Malta, and Mr. W. Riggin of Trieste.
					I shall not now Sir further trespass on your time, by transcribing any part of my former letters on the subject of the Navy-Agency in the Mediteranean, presuming it has been sufficiently enlarg’d upon by other Consuls who are equally interested in this event.  Believe me Sir with unfeigned Respect Your most Obedient Servant
					
						Th. Appleton
						Consul
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
